DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,924,154 in view of Jung et al. (Hereafter, “Jung”) [US 2007/0097024 Al].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 1 below.
Table 1: Instant Application No. 16/985,680 Claims vs. U.S. Patent No. 9,924,154 Claims
Instant Application No. 16/985,680 Claims (Difference Emphasis Added)
U.S. Patent No. 9,924,154 Claims (Difference Emphasis Added)
1. A device for processing a video signal comprising: an input circuit, the input circuit configured to receive the video signal and a video data, wherein the video data comprises three-dimensional video data and two-dimensional video data, wherein the three-dimensional video data provides a single sequence of three-dimensional images, wherein the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit, the generating circuit configured to generate an output signal for transferring the video data via a high-speed digital interface, wherein the output signal transfers the video data to a three-dimensional display, wherein the generating circuit comprises generating a three-dimensional display signal for displaying the three-dimensional video data, wherein the three-dimensional signal comprising a left eye view and a right eye view, wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-dimensional display, wherein the three-dimensional display is operative in a two-dimensional mode, wherein the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view by including two-dimensional video data in the output signal in the format of a three-dimensional signal to enable the two-dimensional video data to be displayed on the three dimensional display when the three-dimensional display is operative in the three-dimensional mode;  and a processor circuit, wherein the processor circuit detects a selects the generating circuit to generate each of the two-dimensional images in both the left eye view and the right eye view from the video data to maintain the three-dimensional mode of the three-dimensional display, thereby enabling a continuous viewing of the sequence of three-dimensional images followed by the sequence of two-dimensional images, without visual anomalies. 
video device for processing a video signal, the video device comprising: an input circuit arranged to receive the video signal and retrieve video data, wherein the video data comprises three-dimensional video data and/or two-dimensional video data; wherein the three-dimensional video data comprises sufficient information to enable construction of stereoscopic images, and the two-dimensional video data does not provide sufficient information to enable construction of stereoscopic images; wherein the three-dimensional video data provides a single sequence of three-dimensional images, and the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit arranged to generate an output signal, wherein the output signal transfers the video data via a high-speed digital interface to a three-dimensional display, wherein the generating circuit selectively performs each of the following: generates a three-dimensional display signal for displaying the three-dimensional video data on the three-dimensional display operative in a three-dimensional mode, generates a two-dimensional display signal for displaying the two-dimensional video data on the three-dimensional display operative in a two-dimensional mode, and generates a pseudo two-dimensional display signal by including the two-dimensional video data in the output signal in the format of a three-dimensional signal to enable the two-dimensional video data to be displayed on the three-dimensional display operative in the three-dimensional mode; and a processor circuit that detects a transition signal for transitioning from the three-dimensional a pseudo two-dimensional mode to display two-dimensional video data on the three-dimensional display, and in response to the transition signal, setting the generating circuit to generate the pseudo two-dimensional display signal from the two-dimensional video signal to maintain the three-dimensional mode of the three-dimensional display, thereby enabling a continuous viewing of the sequence of three-dimensional images followed by the sequence of two-dimensional images, without visual anomalies.
while generating each of the two-dimensional images in both the left eye view and the right eye view.
2. The device of claim 1, wherein the generating circuit, while generating the pseudo two-dimensional display signal, also generates the two-dimensional video data by deriving image data without three-dimensional information from the three-dimensional video data.
3. The device of claim 2, wherein the generating circuit, changes the amount of three-dimensional information displayed by applying a three-dimensional offset to the two-dimensional video data when transitioning between the three-dimensional mode and generating each of the two-dimensional images in both the left eye view and the right eye view.
3. The device of claim 2, wherein the generating circuit, when transitioning between the three-dimensional mode and the pseudo two-dimensional mode, applies a three-dimensional offset to the two-dimensional video data for changing the amount of three-dimensional information displayed. 
4.  The device of claim 1, wherein the processor circuit combines graphical data and video data by positioning the graphical data in depth direction in front of the two-dimensional video data by applying an offset to the graphical data to generate each of the two-dimensional images in both the left eye view and the right eye view.
4. The device of claim 1, wherein the processor circuit, in the pseudo two-dimensional mode, combines graphical data and video data by positioning the graphical data in depth direction in front of the two-dimensional video data by applying an offset to the graphical data to generate a left view and a right view.
5. The device of claim 3, wherein the generating circuit gradually changes the 


14. The device of claim 3, wherein the generating circuit applies the three-dimensional offset by shifting two-dimensional video or graphical data in opposite directions to generate a left output plane and a right output plane.
7. The device of claim 5, wherein the generating circuit covers one or more blank parts of the three-dimensional display signal by non-linearly stretching the two-dimensional video during the application of the three-dimensional offset, wherein the one or more blank parts are due to the application of the three-dimensional offset.
6. The device of claim 5, wherein the generating circuit non-linearly stretches the two-dimensional video during said application of the three-dimensional offset for covering blank parts of the three-dimensional display signal, wherein the blank parts are due to said application of the three-dimensional offset.
8. The device of claim 1, wherein the processor circuit detects that rendering the three-dimensional video data has ended, wherein the processor circuit sets the generating circuit to generate the two-dimensional display signal in response to the detection, while the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view.
7. The device of claim 1, wherein the processor circuit, while the generating circuit generates the pseudo two-dimensional display signal, detects that rendering the three-dimensional video data has ended, and, in response to the detection, setting the generating circuit to generate the two-dimensional display signal. 

9. The device of claim 1, wherein the input circuit retrieves, from the three-dimensional video signal, a switching indicator, wherein the switching indicator is indicative of a two-dimensional mode to be selected, wherein the processor circuit, sets the generating circuit to generate the output signal in dependence on the switching indicator to either the two-dimensional display signal or each of the two-dimensional images in both the left eye view and the right eye view when detecting the transition signal to display two-dimensional video data.
8. The device of claim 1, wherein the input circuit retrieves, from the three-dimensional video signal, a switching indicator, the switching indicator being indicative of a two-dimensional mode to be selected, and the processor circuit, when detecting the transition signal to display two-dimensional video data, sets the generating circuit to generate the output signal in dependence on the switching indicator to either the two-dimensional display signal or the pseudo two-dimensional display signal.
10. The device of claim 1, wherein the input circuit includes a record carrier reader for 


15. The device of claim 1, further comprising the three-dimensional display.
Claim 12 is the same as claim 1 in method form rather than device form.
Claim 10 is the same as claim 1 in method form rather than device form.
Claim 13 is the same as claim 9 in method form rather than device form.
Claim 11 is the same as claim 8 in method form rather than device form.
14. The method as claimed in claim 12, further comprising manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
12. The method as claimed in claim 11, wherein the method further comprises the step of manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
Claim 15 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.
Claim 13 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.
Claim 16 is the same as claim 2 in computer-readable, non-transitory medium form rather than device form.
Claim 16 is the same as claim 2 in computer-readable, non-transitory medium form rather than device form.
Claim 17 is the same as claim 3 in computer-readable, non-transitory medium form rather than device form.
Claim 17 is the same as claim 3 in computer-readable, non-transitory medium form rather than device form.
Claim 18 is the same as claim 5 in computer-readable, non-transitory medium form rather than device form.
Claim 18 is the same as claim 5 in computer-readable, non-transitory medium form rather than device form.
Claim 19 is the same as claim 7 in computer-readable, non-transitory medium form rather than device form.
Claim 19 is the same as claim 6 in computer-readable, non-transitory medium form rather than device form.
Claim 20 is the same as claim 8 in computer-readable, non-transitory medium form rather than device form.
Claim 20 is the same as claim 7 in computer-readable, non-transitory medium form rather than device form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose wherein the three-dimensional signal comprising a left eye view and a right eye view, wherein the generating circuit generates a two-formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-dimensional display, wherein the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view.
Jung discloses wherein the three-dimensional signal comprising a left eye view and a right eye view ([Fig. 8A and 8B and 0043] the CH1 is sent to the left and right view of the user wearing the glasses 41 to have a 2D mode occur in the 3D glasses), wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal ([0017] When the multi-channel 2D mode is selected, the conversion unit downscales the resolution of the two images provided by the source selector and interlaces the two images so that they alternate with each other) for displaying only two-dimensional video data on the three-dimensional display, wherein the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view ([Fig. 8A and 8B and 0043] the CH1 is sent to the left and right view of the user wearing the glasses 41 to have a 2D mode occur in the 3D glasses).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Jung’s with the use of 2D data output to left and right eyes of glasses (3D format) and the transmission of the 2D image to the left and right view of the glasses as taught by Jung in order to have 2D data output in a 3D format to display 2D on a 3D display. The motivation behind this modification would have been to use a single display to see different images in different modes [See Jung].

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,740 in view of Jung et al. (Hereafter, “Jung”) [US 2007/0097024 Al].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 2 below.
Table 2: Instant Application No. 16/985,680 Claims vs. U.S. Patent No. 10,419,740 Claims
Instant Application No. 16/985,680 Claims (Difference Emphasis Added)
U.S. Patent No. 10,419,740 Claims (Difference Emphasis Added)
1. A device for processing a video signal comprising: an input circuit, the input circuit configured to receive the video signal and a video data, wherein the video data comprises three-dimensional video data and two-dimensional video data, wherein the three-dimensional video data provides a single sequence of three-dimensional images, wherein the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit, the generating circuit configured to generate an output signal for transferring the video data via a high-speed digital interface, wherein the output signal transfers the video data to a three-dimensional display, wherein the generating circuit comprises generating a three-dimensional display signal for displaying the three-dimensional video data, wherein the three-dimensional signal 
comprising a left eye view and a right eye view, wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-dimensional display, wherein the three-dimensional display is operative in a two-
wherein the three-dimensional video data comprises sufficient information to enable construction of stereoscopic images, wherein the two-dimensional video data does not provide sufficient information to enable construction of stereoscopic images, wherein the three-dimensional video data provides a single sequence of three-dimensional images, wherein the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit arranged to generate an output signal, wherein the output signal transfers the video data via a high-speed digital interface to a three-dimensional display, wherein the generating comprises generating a three dimensional display signal for displaying the three dimensional video data, the three-dimensional signal comprising a left eye view and a right eye view, on the three dimensional 
display, wherein the generating circuit generates a two-dimensional display signal for displaying two-dimensional video data on the three-dimensional display, wherein the three-dimensional display is operative in a two-dimensional mode, wherein the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view by including two-dimensional video data in the output signal in the format of a three-dimensional signal to enable the two-dimensional video data to be displayed on the three dimensional display when the three-dimensional display is operative in the three-dimensional mode; and a processor circuit, wherein the processor circuit detects a transition signal, wherein the transition signal indicates that transitioning from generating the three-dimensional display signal in the three-dimensional mode to display two-dimensional video data on the three-dimensional display, wherein, in response to the transition signal, the processor circuit selects the generating circuit to generate each of the two-dimensional images in both the left eye view and the right eye view from the video data to maintain the three-dimensional mode of the three-dimensional display, thereby enabling a continuous viewing of the sequence of three-dimensional images followed by the sequence of two-dimensional images, without visual anomalies.

2. The device of claim 1, wherein the generating circuit, generates the two-dimensional video data by deriving image data without three-dimensional information from the three-dimensional video data while generating each of the two-dimensional images in both the left eye view and the right eye view.
3. The device of claim 2, wherein the generating circuit, changes the amount of 


4. The device of claim 1, wherein the processor circuit combines graphical data and video data by positioning the graphical data in depth direction in front of the two-dimensional video data by applying an offset to the graphical data to generate each of the two-dimensional images in both the left eye view and the right eye view.
5. The device of claim 3, wherein the generating circuit gradually changes the amount of three-dimensional information by applying the three-dimensional offset gradually.
5. The device of claim 3, wherein the generating circuit gradually changes the amount of three-dimensional information by applying the three-dimensional offset gradually.
6. The device of claim 3, wherein the generating circuit applies the three-dimensional offset by shifting two-dimensional video or graphical data in opposite directions to generate a left output plane and a right output plane.
6. The device of claim 3, wherein the generating circuit applies the three-dimensional offset by shifting two-dimensional video or graphical data in opposite directions to generate a left output plane and a right output plane.
7. The device of claim 5, wherein the generating circuit covers one or more blank parts of the three-dimensional display signal by non-linearly stretching the two-dimensional video during the application of the three-dimensional offset, wherein the one or more blank parts are due to the application of the three-dimensional offset.
7. The device of claim 5, wherein the generating circuit covers one or more blank parts of the three-dimensional display signal by non-linearly stretching the two-dimensional video during the application of the three-dimensional offset, wherein the one or more blank parts are due to the application of the three-dimensional offset.
8. The device of claim 1, wherein the processor circuit detects that rendering the three-dimensional video data has ended, wherein the processor circuit sets the generating circuit to generate the two-dimensional display signal in response to the detection, while the generating circuit generates each of the two-dimensional 


9. The device of claim 1, wherein the input circuit retrieves, from the three-dimensional video signal, a switching indicator, wherein the switching indicator is indicative of a two-dimensional mode to be selected, wherein the processor circuit, sets the generating circuit to generate the output signal in dependence on the switching indicator to either the two-dimensional display signal or each of the two-dimensional images in both the left eye view and the right eye view when detecting the transition signal to display two-dimensional video data.
10. The device of claim 1, wherein the input circuit includes a record carrier reader for reading a record carrier for receiving the three-dimensional video signal.
10. The device of claim 1, wherein the input circuit includes a record carrier reader for reading a record carrier for receiving the three-dimensional video signal.
11. The device of claim 1, further comprising the three-dimensional display.
11. The device of claim 1, further comprising the three-dimensional display.
Claim 12 is the same as claim 1 in method form rather than device form.
Claim 12 is the same as claim 1 in method form rather than device form.
Claim 13 is the same as claim 9 in method form rather than device form.
Claim 13 is the same as claim 9 in method form rather than device form.
14. The method as claimed in claim 12, further comprising manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
14. The method as claimed in claim 12, further comprising manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
Claim 15 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.
Claim 15 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.
Claim 16 is the same as claim 2 in computer-readable, non-transitory medium form rather than device form.
Claim 16 is the same as claim 2 in computer-readable, non-transitory medium form rather than device form.
Claim 17 is the same as claim 3 in computer-readable, non-transitory medium form rather than device form.
Claim 17 is the same as claim 3 in computer-readable, non-transitory medium form rather than device form.
Claim 18 is the same as claim 5 in computer-readable, non-transitory medium form rather than device form.
Claim 18 is the same as claim 5 in computer-readable, non-transitory medium form rather than device form.

Claim 19 is the same as claim 7 in computer-readable, non-transitory medium form rather than device form.
Claim 20 is the same as claim 8 in computer-readable, non-transitory medium form rather than device form.
Claim 20 is the same as claim 8 in computer-readable, non-transitory medium form rather than device form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-dimensional display.
Jung discloses wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-dimensional display ([0017] When the multi-channel 2D mode is selected, the conversion unit downscales the resolution of the two images provided by the source selector and interlaces the two images so that they alternate with each other).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Jung’s with the use of 2D data output to left and right eyes of glasses (3D format) and the transmission of the 2D image to the left and right view of the glasses as taught by Jung in order to have 2D data output in a 3D format to display 2D on a 3D display. The motivation behind this modification would have been to use a single display to see different images in different modes [See Jung].
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,791,317 in view of Nakamura et al. (Hereafter, “Nakamura”) [US 2010/0074594 Al] in further view of Jung et al. (Hereafter, “Jung”) [US 2007/0097024 Al].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 3 below.
Table 3: Instant Application No. 16/985,680 Claims vs. U.S. Patent No. 10,791,317 Claims
Instant Application No. 16/985,680 Claims (Difference Emphasis Added)
U.S. Patent No. 10,791,317 Claims (Difference Emphasis Added)
1. A device for processing a video signal comprising: an input circuit, the input circuit configured to receive the video signal and a video data, wherein the video data comprises three-dimensional video data and two-dimensional video data, wherein the three-dimensional video data provides a single sequence of three-dimensional images, wherein the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit, the generating circuit configured to generate an output signal for transferring the video data via a high-speed digital interface, wherein the output signal transfers the video data to a three-dimensional display, wherein the generating circuit comprises generating a three-dimensional display signal for displaying the three-dimensional video data, wherein the three-dimensional signal comprising a left eye view and a right eye view, wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-
wherein the two-dimensional video data does not provide sufficient information to enable construction of stereoscopic images, 
wherein the three-dimensional video data provides a single sequence of three-dimensional images, wherein the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit, the generating circuit arranged to generate an output signal, wherein the output signal transfers the video data to a three-dimensional display, wherein the generating comprises generating a three dimensional display signal for displaying the three dimensional video data, wherein the three-dimensional signal comprising a left eye view and a right eye view, wherein the generating circuit generates a two-dimensional display signal for displaying two-dimensional video data on the three-

2. The device of claim 1, wherein the generating circuit, generates the two-dimensional video data by deriving image data without three-dimensional information from the three-dimensional video data while generating each of the two-dimensional images in both the left eye view and the right eye view.
3. The device of claim 2, wherein the generating circuit, changes the amount of three-dimensional information displayed by applying a three-dimensional offset to the two-dimensional video data when 


4. The device of claim 1, wherein the processor circuit combines graphical data and video data by positioning the graphical data in depth direction in front of the two-dimensional video data by applying an offset to the graphical data to generate each of the two-dimensional images in both the left eye view and the right eye view.
5. The device of claim 3, wherein the generating circuit gradually changes the amount of three-dimensional information by applying the three-dimensional offset gradually.
5. The device of claim 3, wherein the generating circuit gradually changes the amount of three-dimensional information by applying the three-dimensional offset gradually.
6. The device of claim 3, wherein the generating circuit applies the three-dimensional offset by shifting two-dimensional video or graphical data in opposite directions to generate a left output plane and a right output plane.
6. The device of claim 3, wherein the generating circuit applies the three-dimensional offset by shifting two-dimensional video or graphical data in opposite directions to generate a left output plane and a right output plane.
7. The device of claim 5, wherein the generating circuit covers one or more blank parts of the three-dimensional display signal by non-linearly stretching the two-dimensional video during the application of the three-dimensional offset, wherein the one or more blank parts are due to the application of the three-dimensional offset.
7. The device of claim 5, wherein the generating circuit covers one or more blank parts of the three-dimensional display signal by non-linearly stretching the two-dimensional video during the application of the three-dimensional offset, wherein the one or more blank parts are due to the application of the three-dimensional offset.
8. The device of claim 1, wherein the processor circuit detects that rendering the three-dimensional video data has ended, wherein the processor circuit sets the generating circuit to generate the two-dimensional display signal in response to the detection, while the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view.
8. The device of claim 1, wherein the processor circuit detects that rendering the three-dimensional video data has ended, wherein the processor circuit sets the generating circuit to generate the two-dimensional display signal in response to the detection, while the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view.
9. The device of claim 1, wherein the input circuit retrieves, from the three-dimensional 


10. The device of claim 1, wherein the input circuit includes a record carrier reader for reading a record carrier for receiving the three-dimensional video signal.
11. The device of claim 1, further comprising the three-dimensional display.
11. The device of claim 1, further comprising the three-dimensional display.
Claim 12 is the same as claim 1 in method form rather than device form.
Claim 12 is the same as claim 1 in method form rather than device form.
Claim 13 is the same as claim 9 in method form rather than device form.
Claim 13 is the same as claim 9 in method form rather than device form.
14. The method as claimed in claim 12, further comprising manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
14. The method as claimed in claim 12, further comprising manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
Claim 15 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.
Claim 15 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.
Claim 16 is the same as claim 2 in computer-readable, non-transitory medium form rather than device form.
Claim 16 is the same as claim 2 in computer-readable, non-transitory medium form rather than device form.
Claim 17 is the same as claim 3 in computer-readable, non-transitory medium form rather than device form.
Claim 17 is the same as claim 3 in computer-readable, non-transitory medium form rather than device form.
Claim 18 is the same as claim 5 in computer-readable, non-transitory medium form rather than device form.
Claim 18 is the same as claim 5 in computer-readable, non-transitory medium form rather than device form.
Claim 19 is the same as claim 7 in computer-readable, non-transitory medium form rather than device form.
Claim 19 is the same as claim 7 in computer-readable, non-transitory medium form rather than device form.

Claim 20 is the same as claim 8 in computer-readable, non-transitory medium form rather than device form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose a generating circuit, the generating circuit configured to generate an output signal for transferring the video data via a high-speed digital interface, wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video data on the three-dimensional display.
Nakamura discloses a generating circuit, the generating circuit configured to generate an output signal for transferring the video data via a high-speed digital interface ([0067] The playback device 100 is connected to the display device 200 via a HDMI (High-Definition Multimedia Interface) cable 600. The playback device 100 converts the video/audio data to video/audio signals complying with the HDMI standards, and sends the signals to the display device 200 through the HDMI cable 600.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Nakamura’s use of HDMI cables for the transmission of video signals. The motivation behind this modification would have been to improve the transmission of the video/audio signals to the display device.
Jung discloses wherein the generating circuit generates a two-dimensional display signal formatted as a three-dimensional video display signal for displaying only two-dimensional video ([0017] When the multi-channel 2D mode is selected, the conversion unit downscales the resolution of the two images provided by the source selector and interlaces the two images so that they alternate with each other).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the teachings of Jung’s with the use of 2D data output to left and right eyes of glasses (3D format) and the transmission of the 2D image to the left and right view of the glasses as taught by Jung in order to have 2D data output in a 3D format to display 2D on a 3D display. The motivation behind this modification would have been to use a single display to see different images in different modes [See Jung].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482